Citation Nr: 0921831	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  00-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for coccidioidomycosis for the purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  
He died on May [redacted], 1995.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to 
disability compensation benefits for the veteran's 
coccidioidomycosis for accrued benefits purposes.  At the 
time of the Veteran's death, he had submitted a claim for 
service connection for lung cancer, as well as for an 
increased (compensable) disability rating for 
coccidioidomycosis.  

A review of the record reveals that in December 2002, the 
Board granted the appellant's claim for service connection 
for lung cancer for the purposes of accrued benefits.  A 100 
percent rating was assigned, effective January 27, 1995, the 
date of receipt of the claim.  The appellant appealed the 
denial action to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2003 Order, the Court 
vacated the Board's decision regarding coccidioidomycosis and 
remanded it for further development.  Thereafter, in April 
2005, the Board determined that the evidence did not show 
that the Veteran had localized pulmonary cavitation or 
localized dense and confluent lesions with occasional 
hemoptysis, and the claim for an increased (compensable) 
disability for coccidioidomycosis, for accrued benefits 
purposes, was denied.  

The appellant again appealed the case to the Court.  In a 
Memorandum Decision dated May 2, 2008, the April 2005 Board 
decision was vacated and remanded to the Board for 
readjudication.  

Thereafter, the appellant appeared at a personal hearing with 
the undersigned in Washington, D.C., in January 2009.  
Testimony was given by her son and the Veteran's treating 
physician around the time of his death.  A transcript of the 
hearing proceedings is of record. 

In March 2009 the appellant requested and was granted a 60 
day extension to submit additional evidence from a medical 
expert.

Received at the Board in May 2009 was a communication from 
the appellant in which she essentially complained that the 
Veteran was "denied/refused periodic medical examinations 
and medical monitoring procedures after being significantly 
exposed to ...coccidioidomycosis, a proven hazardous 
substance."  This matter has not been developed or 
adjudicated for the Board's review at this time and is 
referred to the RO for appropriate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. 7107 (a), 
(2) (2002) and 38 C.F.R. § 20.900 (c) (2008).  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995.  

2.  At the time of the Veteran's death, service connection 
was in effect for coccidioidomycosis, rated as noncompensably 
disabling; he had a claim pending for an increased rating for 
the coccidioidomycosis.

3.  Prior to his death, the manifestations of the 
coccidioidomycosis did not include localized pulmonary 
cavitation, localized dense and confluent lesions, but did 
reflect increased lung complaints with at least one occasion 
of hemoptysis.




CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not 
more, for coccidioidomycosis, for accrued benefits purposes, 
have been met.  38 U.S.C.A. §§ 1110, 1155, 5121 (West 2002 
and Supp 2008); 38 C.F.R. §§ 3.102, 3.1000, 4.3, 4.7 (2008); 
38 C.F.R. § 4.97, Diagnostic Code 6821 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5013, 5103A, 5107 enhances VA's responsibilities to notify 
and assist individuals in the development of their claims.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim, what information and information VA will obtain, 
and what information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (a).

The VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) connection between service and the 
disability; 4) degree of disability; and 5) effective date of 
benefits where a claim is granted.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

For an increased compensation claim, § 5103 (a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary t obtain, medical or lay evidence demonstrating a 
worsening  or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that such worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The U. S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F. 3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261 (b) (2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that-except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159 (b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-the burden 
of proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, No. 07-1209 (S. Ct. April 
21, 2009).

In this case, the Undersigned notes that the initial 
unfavorable decision by VA in March 1999 predated the VCAA, 
so the required notice described in the VCAA could not have 
been given before then.  However, the appellant has not been 
prejudiced.  She is being granted a substantial benefit as a 
result of this decision.  The record shows she was sent a 
letter in September 2004 that informed her to submit any 
evidence in her possession that pertained to the claim.  She 
was told that the evidence had to be of record or be 
constructively in the possession of VA at the time of the 
Veteran's death showing an increase in severity of the 
coccidioidomycosis.

The claimant has not been provided with general notice of the 
criteria for an increased evaluation as delineated by 
Vasquez-Flores.  However, the Board finds this to be harmless 
error.  There has been substantial development of the claim 
before and after providing notice and this renders any notice 
errors non-prejudicial.  The claim has been in appellate 
status for several years already.  While the VCAA letters to 
her did not specifically conform to the requirements provided 
in Vasquez-Flores, supra, the claimant was advised of her 
opportunities to submit additional evidence and she has been 
informed at a minimum that evidence needed to be submitted 
showing an increase in severity of the disability in 
question.  Accordingly, the Board finds that she has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim throughout the pendency of the 
appeal and a reasonable person could be expected to know what 
is required for a higher disability rating for accrued 
benefits purposes from the actions of VA.  Thus any defect in 
the content of any notices to her has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, VA has satisfied its duty 
to assist her in obtaining evidence pertinent to the claim.  
She has had two hearings with Veterans Law Judges with regard 
to the claim.  The case was most recently held at the Board 
for 60 days so that she could obtain additional evidence, but 
none has been submitted.  
The Board finds no useful purpose would be served in 
remanding the case for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the claimant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104 (a).  When there is 
an approximate balance in the evidence 

regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Law and Regulations Regarding Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended at 71 Fed. Reg. 78,368 (effective Jan. 29, 
2007)).  Moreover, an "[a]pplication for accrued benefits 
must be filed within one year after the date of death." 38 
C.F.R. § 3.1000 (c) (2008).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in May 1995, and the appellant filed her 
claim for VA benefits in January 1996.  Accordingly, she 
meets the requirement for filing an accrued benefits claim.

Increased Rating

Disability evaluations are determined for the applications of 
VA's Schedule for Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  The percentage 
ratings contained in the Rating Schedule, represent as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations generally.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The criteria for evaluating coccidioidomycosis changed during 
the appeal period.  Specifically, the criteria under 
Diagnostic Code 6821 were changed, effective October 7, 1996.  
Section 5110 (g) provides that a claimant who is awarded 
compensation benefits pursuant to a liberalizing law or VA 
issue may be entitled to benefits prior to the date of 
application for benefits. In the case of a liberalizing law 
that takes effect prospectively, an earlier effective date 
may be warranted if the claimant can demonstrate that he or 
she " met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim" or the date of the RO 
decision granting entitlement to the benefit.  If a claim for 
benefits is either reviewed on the initiative of VA or at the 
request of the claimant within one year from the effective 
date of the law or at the request of the claimant within one 
year from the effective date of the law or VA issue, benefits 
may be authorized from the effective date of the law or the 
VA issue.  38 C.F.R. § 3.114 (a) (1); McKay v. Brown, 9 Vet. 
App. 183 (1996).  If a claim is either reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of the liberalizing law, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such a request.  38 C.F.R. § 3.114 (a) 
(2).

As the Veteran died in 1995, prior to the effective date of 
the amended criteria, only the old criteria of Code 6821 may 
be applied in this case.

Under Code 6821, in effect prior to October 7, 1996, a 
noncompensable evaluation is assigned for healed lesions 
which are nonsymptomatic. 

The next higher rating of 30 percent is for assignment with 
localized pulmonary cavitation or localized dense and 
confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment.  

A 100 percent schedular evaluation is in effect for 
coccidioidomycosis with initial infections with 
manifestations of toxemia or pulmonary cavitation, abscess or 
granuloma, requiring rest or surgical therapy (pneumothorax, 
lobectomy, or thoracoplasty).  Also, a 100 percent rating is 
assigned with the progressive disseminated infection with 
demonstrable evidence of activity.  38 C.F.R. § 4.97, Code 
6821 (1995).

Factual Background and Analysis

In March 1958, service connection for coccidioidomycosis was 
granted and a noncompensable rating was assigned.

On VA examination in October 1986, the veteran complained of 
left lung pain.  It was noted that he had coccidioidomycosis 
of the left lung in 1951.  A chest X-ray revealed 
calcifications in the left upper lobe.  Pulmonary function 
testing revealed forced vital capacity and forced expiratory 
volume were reduced.  The assessment was possible mild 
restrictive abnormality.  

Pertinent evidence in the case includes the report of 
hospitalization of the Veteran in January 1994 at a private 
hospital for pneumonia.  It was noted that the Veteran had 
chest pain that was worse with coughing and with deep 
inspiration.  X-ray studies of the lungs taken in January 
1994 revealed a lobulated scar-like density in the left 
subapical region.  The examiner commented that the ease of 
display suggested that it was partially calcified, but in the 
absence of previous studies for comparison, a more ominous 
etiology could not be excluded.

A January 1995 chest x-ray from a private facility showed a 
left hilar mass lesion suspicious for bronchogenic carcinoma 
and a very small nodular density in the right upper lobe area 
which was non-specific in character.  The examiner commented 
that it might have been inflammatory in nature, but the 
possibility of a small neoplastic lesion could not be 
excluded.

In January 1995 the Veteran underwent bronchoscopy.  He was 
given a preoperative diagnosis of left hilar mass, rule out 
lung cancer.  The postoperative diagnosis was indobronchlear 
lung lesion, superior segment, left lower lobe, compatible 
with bronchogenic carcinoma.  

When he was seen by a private physician on February 7, 1995, 
he complained of coughing and losing weight.  He stated that 
about two weeks previously he had gone to his doctor because 
he had had a cough with yellow sputum "for a long duration" 
and was not feeling any better.  He complained of hemoptysis 
and also noticed he was losing weight.  He stated he had lost 
22 pounds in three weeks because he had lost his appetite.  
He was now complaining of pain in the middle of the chest.  
He also stated that he felt feverish that evening and was 
having chills.  There was nothing further reported in the 
copy of the note.

Of record is a February 1995 statement from an osteopath 
indicating he had biopsied the Veteran the previous month and 
the study was positive for metastatic adenocarcinoma of the 
lung.

Statements from other physicians in February 1995 revealed 
the Veteran was undergoing radiation therapy and chemotherapy 
for his adenocarcinoma.

A VA physician stated in March 1995 that there had never been 
any objective evidence of the progression of the Veteran's 
coccidioidomycosis.  He indicated that the medical literature 
did not make any mention of pulmonary carcinoma caused by 
coccidioidomycosis, and the major etiologic feature was 
cigarette smoking.  He stated "there is no evidence that 
this Veteran's lung cancer is due to his diagnosis of over 40 
years ago."

Also of record is the report of an April 1995 statement from 
an osteopath who indicated that the Veteran had an 
established diagnosis of adenocarcinoma of the left lower 
lobe, clinical stage III-B.  Reportedly, the Veteran 
underwent a left supraclavicular lymph node biopsy in January 
1995 and this was positive for poorly differentiated non-
small cell carcinoma compatible with adenocarcinoma.  The 
Veteran began systemic drug therapy and endured a course of 
radiotherapy as well.  It was stated the Veteran received 36 
treatment fractions in 56 elapsed days between February 3, 
1995, and April 19, 1995.  He was not treated for several 
days in March 1995 because he was hospitalized for symptoms 
referable to a hiatal hernia.  On the last day of treatment 
he denied dysphasia, pain or cough.  He was still 
experiencing intermittent nausea.  His completion weight was 
given as 160 pounds, while his commencement weight was listed 
as 173.5 pounds.  The Veteran was to continue on systemic 
drug therapy.

The pertinent evidence also includes a March 2002 review of 
the record by a VA physician.  He noted that the review 
showed no lung abnormality at the time of separation 
examination in March 1953.  He reported that a VA examination 
in October 1986 found calcifications in the left upper lobe 
due to old granulomatous disease process.  He stated that 
coccidioidomycosis results in pyogranulomatous reaction and 
that fibrosis is common.  He added that healed lesions 
frequently calcify, and that lung scar carcinomas were 
usually peripheral cancers.  He noted there was no evidence 
of bronchial origin.  He added they tended to arise in upper 
lobes, and were usually non-small cell type with 
preponderance of carcinoma.  He stated that the Veteran had 
adenocarcinoma of the lower lobe of the left lung in January 
1995, but this was not from the upper lobe of the left lung, 
which was affected by the service-connected 
coccidioidomycosis.  He concluded that "it is my opinion the 
Veteran's service-connected disease was unlikely the 
principal or contributory cause of his lung cancer and his 
death." 

In an August 2002 communication, J. S., M. D., opined that 
the Veteran had been under his care and it was his opinion 
that it was most likely that the Veteran's history of 
adenocarcinoma originated in the coccidioidomycosis scar.

The physician reiterated his opinion in testimony before a 
Veterans Law Judge in August 2002 and the undersigned in 
January 2009.  His testimony included a statement that the 
Veteran did not give a history of cigarette smoking, and that 
cigarette smoking usually resulted in a different type of 
cancer than adenocarcinoma.  He testified that if the cancer 
had been a squamous cell carcinoma, then there would not be a 
correlation with the coccidioidomycosis, but that with 
adenocarcinoma there was a significant amount of correlation.

The Board notes that the rating for consideration must be 
based on the manifestations of the service-connected 
coccidioidomycosis.  Service connection for lung cancer for 
accrued benefits purposes was granted by decision dated in 
December 2002 and the manifestations of the lung cancer are 
rated separately.

The question for consideration is whether the veteran's lung 
symptoms prior to the diagnosis of the lung cancer warrant a 
higher evaluation.  While the records do not specifically 
cite the veteran's coccidioidomycosis as the cause of his 
complaints, some of the symptoms are compatible with such 
diagnosis.  Beginning in January 1994, the veteran was seen 
for multiple lung complaints.  A lobulated scar-like density 
was noted.  Subsequent treatment records reflect that the 
Veteran complained on one occasion of coughing up blood.  
While the only disease process identified during the last 
several months of his life was adenocarcinoma, the Veteran's 
lung symptoms in 1994 and the notation of hemoptysis in 
February 1995 is sufficient, particularly with resolution of 
all reasonable doubt in the appellant's favor, to warrant the 
assignment of a 30 percent rating for his coccidioidomycosis, 
but not more.  There was no evidence of disseminated 
infection with demonstrable evidence of activity or other 
findings that would warrant the assignment of a 100 percent 
rating.  As indicated above, the Board notes the appellant 
has already been granted accrued benefits for the Veteran's 
lung cancer, with a 100 percent rating assigned, effective 
January 27, 1995, the date of the diagnosis.

The record includes a March 1995 statement from a VA 
physician who opined that there was no evidence at that time 
that pulmonary carcinoma was caused by coccidioidomycosis.  
The Board is also cognizant of the opinion of Dr. J. S. 
essentially disagreeing with the VA physician.  However, 
these are not for consideration in light of the law regarding 
accrued benefits, as the scope is limited to whether there 
were benefits due to the veteran at the time of his death.  
Therefore, these medical opinions are not addressed in this 
determination.  


ORDER

A disability rating of 30 percent for coccidioidomycosis, but 
not more, is granted. To this extent, the appeal is allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


